PER CURIAM.
This is an appeal from a summary final judgment in favor of a condominium association against unit owners over dock space. We reverse and remand, there being genuine issues of material fact as to when the cause of action accrued.
GLICKSTEIN, STONE and WARNER, JJ., concur. ’
BY ORDER OF THE COURT:
ON MOTION TO AMEND
ORDERED that Appellants’ November 29, 1990 Motion to amend order granting attorney’s fees to appellant is hereby granted. Said order is amended to reflect Joel H. Feldman as counsel for appellant in place of Edward R. Rumin.